The motion for reargument is granted and upon reargument the order of this court entered February 14,1980 is adhered to. We are now advised that several invoices referred to in our memorandum decision as having been billed subsequent to May 31, 1978 were in fact billed on or before that date, and we acknowledge that correction. This, however, does not alter our essential finding that the record is insufficient to establish an accord and satisfaction as a matter of law so as to entitle defendant to summary judgment. The motion for leave to appeal to the Court of Appeals is denied. Concur—Murphy, P. J., Kupferman, Birns, Sandler and Sullivan, JJ.